July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                  JUAN GRACIA & BERTHA GRACIA, Appellants

NO. 14-11-00241-CV                          V.
NO. 14-11-00617-CV

                          THE STATE OF TEXAS, Appellee
                        ________________________________

       Today, this court considered the State’s motion to dismiss the appeal in our case
number 14-11-00241-CV, filed by appellants, Juan Gracia and Bertha Gracia, from a
modified judgment in favor of appellee, The State of Texas, signed December 8, 2010.
Having considered the motion and found that this court lacks jurisdiction, we order the
appeal DISMISSED.

       Today, this court considered its own motion to dismiss the appeal in our case
number 14-11-00617-CV filed by appellants, Juan Gracia and Bertha Gracia, from an
order denying of their request to proceed without the advance payment of costs signed
April 19, 2011. Because we lack jurisdiction over the appeal in case number 14-11-
00241-CV, we also lack jurisdiction over the related appeal in case number 14-11-00617-
CV, and we order the appeal DISMISSED.

        We order appellants, Juan Gracia and Bertha Gracia, jointly and severally, to pay
all costs incurred in these appeals.

      We further order this decision certified below for observance.